Citation Nr: 1008261	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-26 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for a low back 
disability, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2001 to 
February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a 20 percent rating for a low 
back disability (lumbosacral disc disease), effective April 
27, 2007.  A February 2008 rating decision awarded a 
temporary rating of 100 percent under 38 C.F.R. § 4.30 based 
on surgical treatment necessitating convalescence, effective 
August 16, 2007, and assigned 20 percent rating, effective 
December 1, 2007.  However, as that grant does not represent 
a total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).

In a September 2008 written statement, the Veteran indicated 
that, in addition to an increased rating for his low back 
disability, he was seeking a higher rating for his left lower 
leg sciatica, for which he has been separately service 
connected and assigned a 10 percent rating, effective April 
27, 2007.  As that claim has not been developed for appellate 
review, it is referred to the RO for appropriate action.   

Additionally, in statements dated in January 2008 and 
September 2008, the Veteran asserted that his service-
connected low back disability interferes with his ability to 
maintain gainful employment.  The Board interprets those 
statements as raising a claim for total disability rating 
based on individual unemployability due to a service-
connected disability (TDIU).  The RO has not expressly 
developed or adjudicated that issue.  Nevertheless, a TDIU 
claim is part of a claim for a higher rating when such claim 
is raised by the record or asserted by the Veteran.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence 
of unemployability is submitted at the same time that the 
Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part of the claim for 
benefits for the underlying disability.  Here, the Veteran 
raised the issue of entitlement to TDIU while challenging the 
rating for his low back disability.  Therefore, his TDIU 
claim is part of his pending low back disability claim and 
the Board has jurisdiction over both issues.
The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the claims.

A review of the record reflects that since his discharge from 
service the Veteran has received extensive private medical 
treatment for low back problems, including lumbar 
radiculitis, thoracic pain, lumbar segmental dysfunction, and 
muscle spasm.  A March 2007 Magnetic Resonance Imaging (MRI) 
study yielded a diagnosis of left-sided lumbar disk 
herniation with protrusion upon the left L5-S1 nerve root.  
Associated with that disability was "severe nerve 
irritation" in the lumbar region characteristic of left S1 
radiculopathy, as revealed in a July 2007 electromyograph and 
nerve conduction study.  

In August 2007, the Veteran underwent surgery (left L5-S1 
laminotomy and discectomy) to repair a large subannular disk 
herniation on the left side of his lumbar spine that was 
causing medial nerve root compression.  Three weeks after 
that procedure, he was afforded a September 2007 VA 
examination in which he complained of ongoing low back pain 
with radiculopathy into his left lower extremity.  On range 
of motion testing, he exhibited flexion to 40 degrees, 
extension to 11 degrees, bilateral lateral flexion to 15 
degrees, left lateral rotation to 25 degrees, and right 
lateral rotation to 30 degrees, with pain on all ranges of 
motion.  No additional limitation of motion was shown on 
repetition.  The remainder of the clinical examination 
yielded findings of tenderness in the lumbosacral area, left 
lateral muscles, and buttock; as well as positive straight 
leg raising, bilaterally.  However, no muscle spasms, 
atrophy, or reflex abnormalities were found.  Nor was 
ankylosis shown.

In November 2007, the Veteran underwent a second MRI 
examination, which showed postoperative changes consistent 
with a left-sided lumbar discectomy.  It was expressly noted 
that there was no further evidence of recurrent disk 
herniation at L5-S1.  Instead, scar tissue was found to 
encase the left S1 nerve root "where the previous disk 
herniation was."  The following month, the Veteran's private 
treating physician cleared him to return to work as a driver, 
but indicated that he was still subject to bending and 
lifting restrictions.  Thereafter, the Veteran submitted a 
January 2008 statement indicating that he continued to 
experience low back pain and radiculopathy as a result of 
"the scar tissue that has formed in place of the disc that 
was removed."  He stated that his current low back symptoms 
prevented him from lifting heavy objects or sitting or 
standing for long periods, and also interfered with his 
ability to maintain employment.  

The Veteran underwent a second VA examination in April 2008 
in which he complained of chronic, progressively worsening 
low back pain radiating down his left leg, with accompanying 
numbness.  Clinical examination revealed slightly improved 
ranges of motion relative to the prior examination: flexion 
to 80 degrees, extension to 20 degrees; bilateral lateral 
bending to 20 degrees; right lateral rotation to 30 degrees; 
and left lateral rotation to 45 degrees.  Sensory, reflex, 
and motor testing revealed left-sided muscle weakness and an 
absent left ankle jerk, but was otherwise negative for any 
neurological deficits.  No ankylosis was shown.  
Significantly, while the VA examiner indicated that he had 
reviewed the report of the September 2007 VA examination, he 
expressly indicated that no other pertinent records from the 
Veteran's claims folder were available for review.

The record thereafter shows that, in a September 2008 written 
statement, the Veteran effectively asserted that the symptoms 
of his service-connected low back disability had worsened 
since his April 2008 VA examination.  Specifically, he 
contended that, since undergoing the August 2007 left L5-S1 
laminotomy and diskectomy, his low back symptoms had been 
"slowly getting worse again like before the surgery."  
Those low back symptoms, he added, were becoming more severe 
despite months of physical therapy and seeking chiropractic 
treatment.  The Veteran further stated that his low back 
problems interfered with his ability to maintain gainful 
employment and that he consequently was "trying to enroll in 
vocational rehabilitation training through VA."

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

In this case, while the Veteran's April 2008 VA examination 
is not overly stale, he has indicated that, despite 
continuing treatment, his low back symptoms have worsened 
since that time and impair his ability to work.  Because it 
thus appears that there may have been a significant change in 
the Veteran's service-connected low back disability, the 
Board finds that a new examination is in order to address the 
current nature, extent, severity and manifestations of that 
disability.  Moreover, the April 2008 VA examiner did not 
review the Veteran's claims folder and the Board finds that, 
on remand, the Veteran should be afforded a VA examination 
that includes a review of all pertinent evidence in that 
folder.  To ensure a thorough examination and evaluation, the 
Veteran's complaints must be viewed in relation to their 
history.  38 C.F.R. § 4.1 (2009).  Furthermore, in light of 
the Veteran's aforementioned statements, that examination 
should include specific findings regarding any functional 
limitations and neurological manifestations related to the 
Veteran's service-connected low back disability.

A remand is also warranted with respect to the Veteran's TDIU 
claim.  Total disability will be considered to exist where 
there is impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2009).  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16 (2009).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran. 38 C.F.R. §§ 3.341(a); 4.19 (2009).  Factors to be 
considered are the Veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Here, the Veteran has been assigned disability ratings of 20 
percent and 10 percent, respectively, for his low back 
disability and left lower leg sciatica, bringing his combined 
schedular rating to 30 percent.  Thus, the percentage 
criteria of 38 C.F.R. § 4.16(a) are not met.  Nevertheless, 
the Board must still consider whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  Moreover, the 
Board notes that the Veteran's TDIU claim is inextricably 
intertwined with his pending claim for entitlement to an 
initial higher rating for his low back disability.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Accordingly, 
consideration of the Veteran's TDIU claim must be deferred 
until the RO adjudicates, in the first instance, his pending 
service connection claim.

Additionally, because the Veteran has not yet undergone a VA 
examination with respect to his TDIU claim, the Board finds 
that, on remand, he should be afforded a VA examination and 
opinion to ascertain the impact of his service-connected low 
back disability on his unemployability.  Friscia v. Brown, 7 
Vet. App. 294 (1995) (VA has a duty to supplement the record 
by obtaining an examination that includes an opinion as to 
the effect of the Veteran's service-connected disabilities on 
his ability to secure or follow a substantially gainful 
occupation).

Next, it appears that VA records are outstanding.  The record 
reflects that, as of July 2008, the Veteran had not been 
treated at the VA Medical Center in Bay Pines, Florida, and 
he does not contend that he sought treatment after that date.  
Nevertheless, the Veteran stated in September 2008 that, 
because of the impact of his service-connected low back 
disability on his ability to maintain employment, he was in 
the process of enrolling in VA vocational rehabilitation 
training.  However, no VA vocational rehabilitation records 
have yet been associated with the claims folder.  Because it 
appears that there may be outstanding VA records that may 
contain information pertinent to the Veteran's low back and 
TDIU claims, those records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Private medical records also appear to be outstanding.  In 
his September 2008 statement, the Veteran indicated that, 
after his August 2007 surgery, he had received several months 
of physical therapy and treatment from chiropractors for his 
low back disability.  Significantly, however, while the 
record contains MRI and EMG/nerve conduction study reports 
dated in November and December 2007, no physical therapy or 
chiropractic treatment records dated after August 2007 appear 
to have been associated with the claims folder.  Because VA 
is on notice that such private treatment records exist and 
may be helpful to the Veteran's claim, they should be 
requested on remand.  While the Board recognizes that the 
Veteran previously provided a signed authorization for the 
release of his private chiropractic and treatment records 
dated prior to August 2007, it should be explained to him 
that his reauthorization of the release of any records dated 
after August 2007 is necessary before those records may be 
obtained.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the Veteran, obtain and 
associate with the claims folder all 
private medical records from any physical 
therapists and chiropractors who treated 
him for a low back disability from August 
2007 to the present.  Explain to the 
Veteran that his prior authorization for 
the release of his private medical 
providers' records has expired, and that 
he will need to reauthorize the release of 
those records in order for VA to obtain 
them.  All attempts to secure those 
records must be documented in the claims 
folder.

2.  Obtain and associate with the claims 
folder all VA vocational rehabilitation 
records pertaining to the Veteran.  

3.  After obtaining the above records, 
schedule the Veteran for a VA examination 
to determine the current nature and 
severity of his service-connected low back 
disability.  The examiner should review 
the claims folder and the report should 
reflect that review.  The rationale for 
all opinions should be explained in 
detail.  Specifically, the VA examiner's 
opinion should address the following:

a)  Set forth all current complaints, 
findings, and diagnoses pertaining to 
any low back disability.  

b)  Provide range-of-motion and 
repetitive motion findings of the 
lumbar spine.  

c)  Describe any pain, weakened 
movement, excess fatigability, or 
incoordination resulting from the 
Veteran's low back disability, as 
discussed in 38 C.F.R. §§ 4.40, 4.45 
(2009), and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

d)  State the length of time during the 
past twelve months that the Veteran has 
had incapacitating episodes due to his 
low back disability.  Incapacitating 
episodes are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require rest prescribed 
by a physician and treatment by a 
physician.

e)  Describe any neurological 
impairment resulting from the service-
connected low back disability.  Conduct 
all necessary sensory, reflex, and 
motor testing.  If using results 
obtained from an EMG or nerve 
conduction velocity tests, or other 
such tests, explain, in terms 
meaningful to a layperson, the base 
line results versus those obtained for 
the Veteran.  Explain the meaning of 
any abnormal results obtained.

f)  Discuss whether the Veteran's low 
back disability is productive of any 
additional functional impairment.  

g)  State what impact, if any, the 
Veteran's low back disability impacts 
his activities of daily living, 
including his ability to obtain and 
maintain employment.  38 C.F.R. § 4.10.

h)  State whether the Veteran's 
service- connected low back disability 
and left sciatica (low back strain with 
early degenerative disc disease with 
narrowing of the disc space, L5-L1), 
without consideration of any 
nonservice-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.

4.  Then, readjudicate the claims for an 
initial higher rating for a low back 
disability and a TDIU.  If any aspect of 
the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for 



Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


